Citation Nr: 0634205	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected major depression, chronic, for the 
period December 30, 2002 to September 30, 2004.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected major depression, chronic, for the 
period beginning October 1, 2004.  

3.  Entitlement to service condition for hypertension claimed 
as secondary to the service-connected disability manifested 
by major depression, chronic.  








REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

Pursuant to a September 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  For the period December 30, 2002 to September 30, 2004, 
the service-connected major depression, chronic, is shown to 
be productive of a disability picture that more nearly 
approximates that of occupational and social impairment, with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  For the period beginning on October 1, 2004, the service-
connected major depression, chronic,  is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, an inability to 
establish and maintain effective relationships.  

3.  The currently demonstrated hypertension is shown as 
likely as not to have had its clinical onset during the 
veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation for the service-connected major depression, 
chronic, for the period beginning on December 30, 2002 
through September 30, 2004 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code 
9434 (2006).  

2.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected major depression, 
chronic, for the period beginning on October 1, 2004 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9434 (2006).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 3.310 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
April 2003 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed April 2003 rating 
decision.  Id.  

Further, as to service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 30 percent disability evaluation encompasses major 
depression, chronic, manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability evaluation is warranted for major 
depression, chronic, manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for major 
depression, chronic, manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for major 
depression, chronic, which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.   

The veteran filed a claim of service connection for his 
depression, claimed as nervous disorder, in March 1973.  

In a June 1973 rating decision, the RO denied service 
connection for the depression, claimed as nervous disorder.  
The veteran appealed that decision to the Board.  

In a December 1975 Board decision, the Board granted service 
connection for the depression, claimed as nervous disorder.  

In a January 1976 rating decision, the RO assigned a 30 
percent evaluation for the disorder and assigned beginning on 
March 1, 1973, the date of claim, as the effective date of 
the award.  

In a March 2005 rating decision, the RO increased the 
evaluation for the service-connected major depression, 
chronic, to 50 percent effective on September 21, 2004.  This 
50 percent evaluation has remained in effect since that time.  


A.  Entitlement to an evaluation in excess of 30 percent for 
the period December 30, 2002 to September 30, 2004.  

From January 1999 to September 2004, the veteran was seen 
several times in a VA medical center (VAMC) for treatment for 
various medical conditions, including depression.  The 
January 1999 record noted that the veteran was under a lot of 
stress and anxiety in his life as a result of going through a 
divorce with his wife.  The veteran was started on a small 
dose of Prozac to help treat his symptoms.  

The July 2002 record noted that the veteran was suffering 
from a fair amount of depression and anxiety.  However, the 
veteran refused treatment in the behavioral clinic.  The 
January 2003 noted that the veteran had a positive screen for 
depression.  The veteran claimed to be much less depressed 
and again refused mental health treatment.  

During a February 2003 mental disorders VA examination, the 
examiner noted that the veteran was first treated for 
psychoneurosis in 1947.  In 1971 and 1975 he was hospitalized 
at Plattsburgh with a nervous disorder.  

The veteran's early family life was normal.  He reported his 
parents would argue, but there was never any physical 
violence.  The veteran was raised on a farm.  As a result he 
was isolated and unable to play sports, which curtailed his 
ability to make friends.  

The veteran reported that he had been married 4 times.  He 
only got along with one of his former wives.  His second wife 
died as a result of her drug and alcohol addiction.  He had 
five children with his first wife.  

The veteran reported being quite isolated.  He lived alone.  
He desired female companionship, but had not had any further 
relationships since his last divorce ended in 2001.  

The veteran worked for Mobile Oil for 24 years.  He retired 
from Mobile on disability because of dizzy spells.  After 
Mobile, he owned his own landscaping business until about 
1998.  

The veteran reported that he tried to stay busy, but had not 
been able to work and generally did not have much interest in 
anything.  He described himself as quite lonely.  

On examination, the veteran was dressed neatly and 
appropriately.  He had good hygiene and activities of daily 
living (ADL).  He described his mood as up and down all the 
time.  During the examination, he was friendly and easily 
maintained repertoire with the examiner.  

His mood was anhedonic, although he would smile occasionally.  
He worried about his health.  His memory was intact.  There 
was no indication of delusions or hallucinations.  He denied 
problems with impulse control.  He reported being suicidal in 
the past, but never had a plan to carry it out.  He did not 
have homicidal ideation or intent.  

The examiner noted that the diagnostic terminology had 
changed since the veteran was evaluated in the 1970s.  While 
the veteran may have had some obsessive-compulsive symptoms, 
the examiner noted that his current predominant symptoms were 
depression and anxiety.  

The veteran was diagnosed with moderate, chronic, depressive 
disorder.  The examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 55.  The examiner 
opined that the veteran's symptoms had not become worse, 
especially considering that the veteran had been hospitalized 
in the past for much worse symptoms.  

An additional February 2003 treatment record noted that the 
veteran experienced anxiety associated with accomplishing 
familiar tasks.  He desired to get into another relationship, 
but found it difficult to do so because he believed most 
ladies were "settled" and did not appreciate his active 
lifestyle.  The veteran also reported projecting negatively 
on everything he did.  The examiner assigned the veteran a 
GAF score of 57.  

A June 2003 treatment record noted the veteran's concern over 
his declining health.  The veteran also reported concerns 
about continuing to be denied increased rating for his 
disabilities.  The examiner assigned the veteran a GAF score 
of 55.  

A June 2004 treatment record noted that the veteran was very 
upset and frustrated and suffering from severe neurosis and 
obsessive-compulsive problems.  The veteran reported being 
unhappy with the VA system overall.  As a result of his 
anger, the examiner had to contact the veteran's therapist to 
calm him down.  

A September 2004 treatment record noted the veteran's 
complaints of poor sleep, problems with concentration, 
overwhelming stress, and continued memory loss.  The veteran 
was unable to take Ambien because it caused him to 
hallucinate.  Naproxen worked well, but caused acid reflux 
problems.  

The examiner noted that the veteran's mood was depressed, 
irritable, and anxious.  The veteran made statements about 
not having anything to live for.  Memory was impaired.  
Overall, the veteran's symptoms appeared to be getting worse.  

The examiner noted the veteran's quality of life appeared to 
be deteriorating.  The examiner cautioned that the veteran 
may prove to be a danger to himself and others on the 
streets.  

The examiner noted that the veteran was resigned to living a 
solitary lifestyle due to his feeling ashamed that he can no 
longer socialize with those around him because he is unable 
to fully comprehend the transactions taking place around him.  
The veteran was unable to watch TV because he was unable to 
follow the story line.  The examiner recommended the veteran 
continue with his individual counseling.  

Given the medical evidence of record, including the veteran's 
symptoms of depressed mood, anxiety, poor sleep, problems 
with concentration, impaired memory, difficulty in 
establishing and maintaining social relationships, and GAF 
scores between 55-57, the Board finds the veteran's service-
connected disability picture, for the period  December 30, 
2002 to September 30, 2004, more nearly approximates  that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships as 
contemplated by a 50 percent evaluation under Diagnostic Code 
9434.  See 38 C.F.R. § 4.130.  

The Board has considered the possibility of a higher 
evaluation, and notes the February 2003 mental disorders 
examination in which the VA examiner diagnosed the veteran 
with moderate, chronic, depressive disorder.  

Further the examiner opined that the veteran's symptoms had 
not become worse, especially considering that the veteran had 
been hospitalized in the past for much worse symptoms.  

In addition the veteran's GAF scores during this period 
ranged from 55-57, which indicates moderate symptoms and 
difficulty in social and occupational functioning.  

As such, the findings of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; an inability to 
establish and maintain effective relationships; or total 
occupational and social impairment are not demonstrated by 
the medical evidence.  




B.  Entitlement to an evaluation in excess of 50 percent for 
the period beginning October 1, 2004.  

As noted, in a March 2005 rating decision, the RO increased 
the evaluation for the service-connected major depression to 
50 percent effective on September 21, 2004.  

From October 2004 to February 2005, the veteran was seen 
several times at the VAMC for treatment for his disability.  
In the October 2004 record, the veteran complained that his 
disability was getting progressively worse.  

The examiner noted that the veteran lived alone and his 
physical health was deteriorating.  The veteran was very 
frustrated and felt the only thing left for him to do was die 
and let things be.  The examiner assigned the veteran a GAF 
score of 50.  In the February 2005 treatment record, the 
veteran's GAF score remained 50.  

During a March 2005 VA mental disorders examination, the 
veteran complained that while his general physical health was 
excellent, "[his] mind [was] not."  The veteran reported 
first being diagnosed with major depression in 1974.  The 
examiner noted that the veteran was clearly negative 
throughout the evaluation.  

He reported a psychiatric hospitalization in 1954 for alcohol 
addiction.  He spent 3 months in rehab.  He reported that his 
rehab was focused on teaching him how to be a "social 
drinker."  His alcoholism lasted until 1972.  He has been 
sober since 1972 and attended AA meetings on a regular basis.  
In 1992, he was unable to regularly attend his AA meetings 
because he had open heart surgery.  

The veteran reported that he recently began receiving 
treatment for depression from a Dr. Langer.  The doctor had 
prescribed some antidepressant which triggered powerful 
nightmares and the veteran had to discontinue its use.  

The veteran stated he had worked for Mobil Oil for 23 years 
before retiring on disability in 1972.  He reported that the 
medical condition that caused him to retire on disability was 
panic attacks.  After retiring he had several odd jobs, but 
had essentially been unemployed since 1972.  

The veteran reported he had been married 4 times.  He stated 
that he had never been able to maintain a marriage for any 
length of time.  Currently, the veteran reported living 
alone.  

The veteran had five children from his first marriage.  He 
was estranged from his children because of his alcoholism, 
although he reported that one daughter who maintained some 
contact with him.  The veteran had two living siblings that 
he maintained very little contact with.  He described himself 
as essentially friendless, a loner, and socially isolated.  

The veteran appeared casually dressed with okay grooming and 
hygiene.  By outward appearance, the examiner noted that he 
looked relatively healthy given his age.  

The examiner noted that he was a highly negative person.  The 
veteran complained constantly about poor treatment provided 
by the VA.  He stated that he was "staying alive just to 
spite the VA because they want me to die first (before 
granting him a higher service connection)."  

The veteran stated that he did not want to live anymore.  He 
reported that his son took his guns so that he would not kill 
himself.  The veteran reported that during his next panic 
attack, if he had a gun around, he would shoot himself.  

On examination, the veteran was alert and oriented times 4.  
His speech was logical at all times, although at times it was 
unfocused.  The veteran described himself as chronically 
depressed and the examiner agreed that he was depressed to 
the point of almost being despondent.  

The veteran reported having a short temper, although he 
denied being aggressive, destructive, or violent.  The 
veteran described a poor appetite.  He reported that his 
sleep was constantly interrupted by night panic attacks.  

The veteran reported that he could not stay focused.  The 
examiner noted that veteran did not display gross deficits in 
short or long term memory, but he was highly distractible.  
The veteran reported years of suicidal thoughts and ideation.  
However, he denied ever attempting to kill himself.  

He stated that he had few hobbies.  He stated that he used to 
enjoy going for drives but did not do so anymore because he 
was worried that he would go someplace unfamiliar and get 
lost.  The examiner noted that the veteran appeared 
chronically anxious.  

The examiner concluded that the veteran did meet the criteria 
for the diagnosis of major depression, chronic.  He opined 
that the reported history of chronic unhappiness has 
interfered with the veteran's social and occupational 
functioning.  

Further, the examiner concluded the veteran displayed a 
pervasive pattern of difficulty getting along with others; a 
tendency to feel overwhelmed by routine tasks; and a reported 
inadequacy in dealing with life stressors.  

Finally, the examiner noted that the veteran was seriously 
impaired in his overall functioning.  He exhibited a chronic 
history of sleep disturbance, depressed mood, social 
isolation, estrangement from sibling, estrangement from his 
children, chronic history of unemployment, and impaired 
concentration.   The examiner assigned the veteran a GAF 
score of 44, signifying serious impairment of functioning.  

Given the medical evidence of record, the Board finds the 
veteran's service-connected disability picture, for the 
period beginning October 1, 2004, more nearly approximates 
that of occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, and the inability to establish 
and maintain effective relationships as contemplated by a 70 
percent evaluation under Diagnostic Code 9434.  See 38 C.F.R. 
§ 4.130.  

The Board finds that the medical evidence when viewed in its 
entirety does not support the assignment of a 100 percent 
schedular rating for the period beginning October 1, 2004.  

The veteran does not demonstrate total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


III.  Service Connection for hypertension claimed as 
secondary to the service-connected disability manifested by 
major depression, chronic.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the present case, the Board notes that the veteran was 
seen in service with elevated blood pressure on a few 
occasions, including February 1944.  However, his February 
1946 examination showed blood pressure within normal range.  

Subsequent to service, from January 1989 to June 2002, the 
veteran was seen in a private medical facility for treatment 
for various medical conditions including hypertension.  In 
the January 1989 record, the examiner noted the veteran 
suffered from a history of hypertension.  His blood pressure 
was 130/90.  

The September 1999 record noted the veteran's history of 
hypertension.  His blood pressure was 136/82.  The examiner 
concluded that the veteran had mild hypertension that was 
under good control.  

The July 2002 record noted that the veteran was positive for 
hypertension.  His blood pressure was 148/82.  The examiner 
prescribed the veteran Avapro to help control his elevated 
blood pressure.  

In a December 2002 statement, a private physician stated that 
he had been treating the veteran for many years.  The 
physician noted the veteran's history of hypertension.  The 
physician opined that the veteran's double vision might have 
been related to a hypertensive stroke.  

In a February 2003 VA hypertension examination, the examiner 
noted the veteran has suffered from hypertension for over 
sixty years.  The veteran did not exhibit symptoms related to 
hypertension.  He took medication to control his 
hypertension.  

On examination, the veteran's blood pressure was 130/80 
standing and 120/80 sitting.  There was normal heart rhythm.  
There was no hypertensive heart disease.  There was 
atherosclerotic complications of hypertension present in the 
retina.  

The veteran was diagnosed with essential hypertension.  The 
examiner stated that he reviewed the claims file in 
conjunction with this examination and opined that it was 
unlikely that the claimed hypertension was related to his 
service-connected disability.  

The Board notes that the opinion typed originally stated "it 
was likely that the veteran claims hypertension [was] related 
to the service-connected [disability]."  

However, the examiner made hand written corrections to this 
mistake and opined that it was unlikely that the hypertension 
was related to the service-connected disability.  

During a February 2003 VA mental disorders examination, the 
examiner noted the veteran had suffered from high blood 
pressure and treated for hypertension from an early age.  The 
examiner stated that the veteran high blood pressure was 
discovered in service and was likely to have some genetic 
component.  

The examiner further stated that he could not state to what 
degree the veteran's mental health issues contributed to his 
high blood pressure especially since the high blood pressure 
appeared at an early age.  The examiner re-stated that 
genetics would be a primary component of the development of 
the symptoms.  

Given the VA examinations in the February 2003, the Board 
finds the evidentiary record to be in relative equipoise in 
showing that the current hypertension as likely as not had 
its clinical onset during his period of active service.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) (it is the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence").  

By extending the benefit of the doubt to the veteran, service 
connection for hypertension is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  



ORDER

An increased evaluation of 50 percent for the service-
connected major depression, chronic, for the period from 
December 30, 2002 through September 30, 2004 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased evaluation of 70 percent for the service-
connected major depression, chronic, for the period beginning 
on October 1, 2004 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

Service connection for hypertension as secondary to the 
service-connected major depression, chronic is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


